Case 2:18-cv-00311-JES-UAM Document 92-5 Filed 01/25/19 Page 1 of 5 PagelD 689

Exhibit “E”
Case 2:18-cv-00311-JES-UAM Document 92-5 Filed 01/25/19 Page 2 of 5 PagelD 690

FROM THE DESK OF
SANDRA DRESSLER
February 28, 2018

Pioneer Credit Recovery, inc. / A Navient Company
26 Edward Street
Arcade, NY 14009-1012

RE: Alleged Account #: 5289955159 (Authentication) & 8565 (Taxpayer ID)
Certified Mail Receipt:_7017-3040-0000-6567-6569

NOTICE OF DISPUTE: DELINQUENT TAX NOTIFICATION & PROOF OF CLAIM
To whom it may concern,

Thank you for your recent notification that your institution recently sent me, expecting payment for an
alleged debt. | am writing regarding your letter dated February 17,2018.

This Notice is to confirm that your claim is disputed under 15 USC § 1692 et seq. Please verify under
oath that this claim is valid, free from any claims and defenses including but not limited to: any breach
of agreement, failure of consideration or material alterations, and that the original lender provided
value. Further, that the alleged account was transferred in good faith and by the consent of all parties
involved.

After reasonable inquiry | have concluded that Pioneer Credit Recovery is in breach of the alleged
agreement. The following facts support my position in this matter:

1. Pioneer Credit Recovery failed to disclose to the alleged consumer Sandra K Dressler (hereinafter
“consumer") that the Pioneer Credit Recovery used consumer's note, capital, funds, money or money
equivalent to fund a note, check or similar instrument that was used to fund the charges on the alleged
account, whereby Pioneer Credit Recovery did not perform under the agreement and risked nothing

of value.

2. Pioneer Credit Recovery has not used any of their own capital, funds, money or money equivalents
to pay for any charges on the alleged account.

3. The Pioneer Credit Recovery received “something-for-nothing" by using the consumer's note(s) to

fund charges to the account while retaining payments from consumer.

4. When accounts are 90 days or more overdue, Pioneer Credit Recovery receives a payoff of the
amount $6,657.72 including the additional interest, and penalties, due from insurance, whose

premiums were unknowingly funded by the so-called “borrower”.

| want to receive absolute assurance from Pioneer Credit Recovery that they did not breach the

agreement. In order to settle this matter, please sign or have an authorized officer sign the enclosed

3823 SE 11TH PLACE, UNIT 1, CAPE CORAL, FLORIDA 33904
Case 2:18-cv-00311-JES-UAM Document 92-5 Filed 01/25/19 Page 3 of 5 PagelD 691

affidavit, confirming that you have read the agreement, that you understand GAAP, the bookkeeping
entries, accounts receivables and deposits, the banking laws, and the Federal Reserve bank's policies
and procedures.

In addition please furnish me with the following information:

1. Acomplete statement of Damages, including each and every loss that Pioneer Credit Recovery
incurred under the alleged agreement.

2. A copy of any insurance claim having been made by Pioneer Credit Recovery regarding this

account.

3. A front and back, true and correct copy of the alleged signed agreement bearing my signature
(full & complete disclosure), and a detailed copy of the alleged account.

4. The name, address and telephone number of Pioneer Credit Recovery ’s CPA auditor.
5. A copy of your oath of office confirming you are not violating 15 USC § 1692(e) 3.
6. Verification if this debt has been assigned or sold to a debt collector.

7. If this debt has been assigned to a debt collector, please provide the commission amount if

collection efforts are successful.

8. If this debt has been sold to a debt collector, please provide the price for which it was sold.

if you cannot verify this debt by the above listed means, then what right do you have, under the Fair
Debt Collection Practices Act 15 USC § 1692, to even send me a letter? Are you committing mail
fraud?

 

“notice of dispute” on my account within (30) days after receiving this dispute letter. | am maintaining

   

a careful record of dates as well as time-stamped copies of my credit reports, which will show that you
have violated the Fair Credit Reporting Act, Section 623(a(3) [15 USC § 1681s-2] if you do not place
the disclosure within the required (30) day period.

Also, during this validation period, if any action is taken which could be considered detrimental to any
of my credit reports, | will consult with legal counsel for suit. This includes any listing of any information
to a credit-reporting repository that could be inaccurate or invalidated. If your offices have or continue
to report invalidated information to any of the three major credit bureaus (Equifax, Experian,
TransUnion), this action might constitute fraud under both federal and state laws and directly violate
the Fair Credit Reporting Act. Due to this fact, if any negative mark is found or continues to report on
any of my credit reports by your company or any company that you represent, | will not hesitate in
bringing legal action against you for the following: Violation of the Fair Credit Reporting Act and
Defamation of Character.

3823 SE 11TH PLACE, UNIT 1, CAPE CORAL, FLORIDA 33904
Case 2:18-cv-00311-JES-UAM Document 92-5 Filed 01/25/19 Page 4 of 5 PagelD 692

iam sure your legal staff will agree that non-compliance with this request could violate Fair Credit
Reporting Act, Section 623(aX3) - Responsibilities of fumnishers of information to consumer reporting
agencies [15 USC § 1681s-2], putting your company in serious legal trouble with the FTC and other

state or federal agencies.

All communications and omissions will be made part of and incorporated into any litigation arising
from this matter. Failure to verify and validate the debt within thirty (30) days by signing the enclosed
affidavit confirms that no further action will be taken and an absolute waiver of any right to collect the
alleged debt. Furthermore all references to this account must be deleted and completely removed
from my credit file and a copy of such deletion request shall be sent to me immediately.

You must contact me in writing and request an extension in the event that you need more than thirty
(30) days to verify and validate the debt. Failure to do so confirms that the time limit is reasonable.

This notice also constitutes a Notice to Cease Telephonic Communications. Non-compliance with this
request will violate the Telephone Consumer Protection Act 47 USC § 227.

NOTICE:

THIS IS NOT A REQUEST FOR CONFIRMATION THAT YOU HAVE A COPY OF AN AGREEMENT OR
COPIES OF STATEMENTS. THIS IS A DEMAND FOR PROOF THAT YOU HAVE THE REQUISITE
KNOWLEDGE OF THE FACTS, AND THAT THE ALLEGED CREDITOR PROVIDED ADEQUATE
CONSIDERATION AND INCURRED A FINANCIAL LOSS UNDER THE FULL & COMPLETE ORIGINAL
AGREEMENT.

Notice to the Principal is Notice to the Agent, and Notice to the Agent is Notice to the Principal.
Thank you very much and best regard.

Sincerely,

Sula

Signed without prejudice by: Sandra K. Dressler

PS. Please be aware that dependent upon your response, | may be detailing any potential issues with
your company via an online public press release, including documentation of any potential small

claims action.

3823 SE 11TH PLACE, UNIT 1, CAPE CORAL, FLORIDA 33904
Case 2:18-cv-00311-JES-UAM Document 92-5 Filed 01/25/19 Page 5 of 5 PagelD 693

AFFIDAVIT: VERIFICATION OF DEBT
The undersigned affiant, being duly sworn, deposes and states:

1. That I have the requisite knowledge of the facts regarding Pioneer Credit Recovery,
Alleged Account #: 5289955159 (Authentication) & 8565 (Taxpayer ID) including the agreement, account
ledgers and bookkeeping entries;

2. That the Pioneer Credit Recovery does not follow Generally Accepted Accounting Principles (GAAP)
or the Federal Reserve Bank's policies and procedures, and did not create credits from the Cardholder's
signed receipts, promises to pay, notes, or other instruments;

3. That the Pioneer Credit Recovery used its own money, money equivalent, credit or capital, or that of
other depositors, as adequate consideration to purchase the loan agreement and notes from the
Cardholder;

4, That the Pioneer Credit Recovery did not accept, receive or deposit any money, money equivalent, note,
credit or capital from the account holder to fund a note, check or similar instrument that was used to
finance/ fund the charges on the alleged account;

5. That the Pioneer Credit Recovery incurred financial losses and has been damaged in the amount of
$6,657.72 plus additional interest and penalties, and is attempting to collect a bona fide debt arising from
services provided and/or goods sold to the account holder;

6. When accounts are 90 days or more overdue, the Pioneer Credit Recovery does not receive a payoff of
the amount due from insurance, whose premiums were unknowingly funded by the so-called
“borrower”.

7. That all material facts and terms and conditions regarding the alleged account, have been disclosed to
the account holder in the borrower’s agreement and promissory note;

8. That the Pioneer Credit Recovery is the holder in due course of all notes and that the notes were taken
for value, in good faith, and without any notice of claims or defenses, and that any transfer of the account
was made with the full knowledge and consent of all the parties; and

9. That I have personal knowledge that the agreement and promissory notes were not altered or forged in
any way.

 

 

ATTESTATION

The facts stated above are true, correct and complete.

Signed by:

Subscribed and Sworn before me this__._ Day of ,2.
The State of. County of.

 

 

Print Name & Title

Signature & Seal of Notary
